Order entered April 9, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00817-CR
                                     No. 05-14-00818-CR
                                     No. 05-14-00819-CR

                        WILLIAM RUSSELL DENVER, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F12-62195-M, F12-62196-M, F14-00186-M

                                          ORDER
       The Court DENIES appellant’s April 8, 2015 pro se “motion for new trial” and to abate

the appeals for a hearing on the motion. Appellant is represented by counsel and is not entitled

to hybrid representation See Rudd v. State, 616 S.W.2d 623 (Tex. Crim. App. [Panel Op.] 1981).



                                                     /s/   ADA BROWN
                                                           JUSTICE